 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   MARVA SAMUEL
 7   BRIAN P. MASCHLER, CA STATE BAR NO. 111248
     GORDON REES SCULLY MANSUKHANI LLP
 8   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 9   TELEPHONE: (415) 986-5900
     FACSIMILE: (415) 986-8054
10   bmaschler@grsm.com
11   ATTORNEYS FOR DEFENDANTS
     SOLAR SWIM & GYM, HTET AUNG,
12   AND WINT LWIN
13                                  UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15

16   MARVA SAMUEL,                                 CASE NO. 4:19-cv-05785 HSG
                                                   Civil Rights
17           Plaintiff,

18           v.                                    THIRD STIPULATION AND
                                                   [PROPOSED] ORDER FOR DISMISSAL
19   SOLAR SWIM LLC dba SOLAR SWIM                 WITH PREJUDICE
     & GYM; HTET AUNG; AND WINT
20   LWIN,

21           Defendants.
22

23                                             STIPULATION

24   Plaintiff MARVA SAMUEL (“Plaintiff”) and Defendants SOLAR SWIM LLC dba SOLAR

25   SWIM & GYM; HTET AUNG; AND WINT LWIN (“Defendants”) – Plaintiff and Defendant

26   together the “Parties” – hereby stipulate and request pursuant to FRCP Rule 41(a) that the Court

27   order that all of Plaintiff’s claims in this action against Defendants be dismissed with prejudice.

28   IT IS SO STIPULATED.
                                                     -1-
     STIP AND [PROPOSED] ORDER TO DISMISS
     CASE NO. 4:19-cv-05785 HSG
 1
     DATED: April 29, 2020                         REIN & CLEFTON
 2

 3

 4                                                 By: /s/ Aaron Clefton
                                                   AARON CLEFTON, Esq.
 5                                                 Attorneys for Plaintiff
                                                   MARVA SAMUEL
 6

 7

 8

 9   DATED: April 29, 2020                         GORDON REES SCULLY MANSUKHANI LLP

10                                                    /s/ Brian Maschler
                                                   BRIAN MASCHLER
11                                                 Attorney for Defendants
                                                   SOLAR SWIM LLC dba SOLAR SWIM & GYM;
12                                                 HTET AUNG; and WINT LWIN
13

14

15                                          FILER’S ATTESTATION

16           Pursuant to Local Rule 5-1, I hereby attest that on April 29, 2020, I, Aaron Clefton,

17   attorney with Rein & Clefton, received the concurrence of Brian P. Maschler in the filing of this

18   document.

19                                                        /s/ Aaron Clefton
                                                          Aaron Clefton
20

21

22

23

24

25

26

27

28
                                                    -2-
     STIP AND [PROPOSED] ORDER TO DISMISS
     CASE NO. 4:19-cv-05785 HSG
 1                                          [PROPOSED] ORDER
 2           Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 3
     Dated: _________, 2020
 4
                                                 Honorable Haywood S. Gilliam, Jr.
 5                                               U.S. District Court Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
     STIP AND [PROPOSED] ORDER TO DISMISS
     CASE NO. 4:19-cv-05785 HSG
